Citation Nr: 9936160	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-06 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased disability rating for the 
veteran's service-connected hiatal hernia, currently rated 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to January 
1990.

FINDING OF FACT

The current symptoms and manifestations of the veteran's 
service-connected hiatal hernia include loss of primary 
esophageal peristalsis, heartburn, regurgitation, and arm 
pain.  The evidence does not suggest the veteran suffers 
considerable impairment of health due to her hiatal hernia.  


CONCLUSION OF LAW

A disability rating of more than 10 percent is not warranted 
for the veteran's service-connected hiatal hernia.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.114, 
Diagnostic Code 7346-7203  (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION
Background
In January 1991, service connection was granted for a hiatal 
hernia, effective from January 1990, and assigned a 
noncompensable disability rating under Diagnostic Code 7346.  
In March 1995 the veteran sought an increased rating.  That 
claim was denied in November 1995, and in February 1996 she 
expressed her disagreement with that decision.  In October 
1996 she was provided with a Statement of the Case explaining 
the reasons and bases for the Regional Office (RO) denial of 
her claim for an increased rating.  In December 1996 the 
veteran explained that she had severe symptoms of her hiatal 
hernia for years, including constant stomach pain with 
vomiting several times each day, weight loss and bloating, 
and took medication daily.  

A Department of Veterans Affairs (VA) compensation and 
pension examination conducted in February 1997 noted the 
veteran's reports of a diagnosis of hiatal hernia in the 
early 1980's, for which she has been on medication ever 
since.  She indicated that even though she used Tagamet four 
times daily she still had vomitus constantly if she ate a 
large amount of food.  She reported that she ate small 
amounts of food more frequently to avoid vomiting.  She was 
unable to lie flat in bed, and her abdomen was always tender, 
particularly in the upper part.  Upon examination she was 
extremely tender in the left upper quadrant in the epigastric 
area to pressure and palpation.  The diagnosis was hiatal 
hernia with gastroesophageal reflux, moderately severe.  In 
May 1997 the RO increased the disability rating for the 
veteran's service-connected hiatal hernia to 10 percent under 
Diagnostic Codes 7203-7346, effective from December 1996.  In 
June 1997 the veteran expressed disagreement with that 
determination, and asserted that the resulting disability be 
rated 30 percent disabling under Diagnostic Code 7203 of VA's 
Rating Schedule, wherein stricture of the esophagus is rated.  

In March 1998 the veteran was provided a Statement of the 
Case, and in April 1998 the veteran submitted a VA Form 9, 
Appeal to Board of Veterans' Appeals.  The Board of Veterans' 
Appeals (Board) notes that in her substantive appeal she 
requested a hearing before a hearing officer at the VARO.  A 
hearing was not conducted, however, as it appears from a 
handwritten notation in the claims folder that the veteran 
canceled her hearing request.  Additional medical records 
were obtained and reviewed.  Among those records was a May 
1997 notation of the veteran's history of hiatal hernia, and 
reports of a March 1998 VA compensation and pension 
examination conducted by Dr. B, as well as a June 1998 re-
examination.  The primary focus of Dr. B's examinations was 
an assessment of the veteran's spine problem, but in June 
1998 Dr. B reported the veteran had complained of increased 
vomiting following an April 1998 motor vehicle accident.  A 
discharge report dated in April 1998 indicated the veteran 
was hospitalized following an eight-day history of acute 
diarrhea accompanied by nausea, vomiting, malaise and low 
grade fever.  Among the treatment administered during that 
five day hospitalization were high dose H2 blockers, which 
had been used in the past to treat the veteran's 
gastroesophageal reflux disease, and after which the 
veteran's nausea and vomiting resolved.  On an undated VA 
Form 21-4142, Authorization and Consent to Release 
Information to the VA, the veteran explained that she has a 
severe restricted esophagus, and her symptoms include arm 
pain, uncontrollable vomiting, severe stomach pain and 
chronic anemia.  She added that she "lives on"  Tagamet and 
Methlephendate, has severe gastroesophageal reflux disease, 
and throws up stomach acid several times a day, which burns 
her esophagus.  The foods she can eat are very limited.  A 
September 1998 upper gastrointestinal x-ray that showed loss 
of primary esophageal peristalsis, but otherwise negative 
findings regarding the esophagus.  Records show complaints of 
nausea secondary to medications taken for her service-
connected spine problems, and reports of vomiting and 
incontinence of urine and feces.  

In addition to the hiatal hernia, the veteran has the 
following service-connected disabilities:  residuals of 
compression fracture at T-10, status post excision, rated 60 
percent disabling under Diagnostic Code 5293; hysterectomy 
with bilateral salpingo-oophorectomy, rated 50 percent 
disabling under Diagnostic Codes 7629-7617; incontinence of 
the bowel, rated 30 percent disabling under Diagnostic Code 
7332;  urinary incontinence, rated 20 percent disabling under 
Diagnostic Code 7542; sinusitis, assigned a noncompensable 
rating under Diagnostic Code 6510; headaches, assigned a 
noncompensable rating under Diagnostic Code 8199-8100; and 
bilateral ingrown toenails, also assigned a noncompensable 
rating under Diagnostic Code 5299-5284.  Her total combined 
disability rating is 90 percent, and she was found to be 
entitled to Special Monthly Compensation and individual 
unemployability.  


Applicable Laws and Regulations
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability due to hiatal hernia is rated 60 percent disabling 
when the veteran exhibits symptoms comparable with pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent rating is provided 
for under the rating schedule when the veteran experiences 
symptoms comparable with persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  When the veteran 
experiences two or more of the symptoms for the 30 percent 
rating of less severity, a 10 percent rating is warranted.  
38 C.F.R. § 4.114, Diagnostic Code 7346.   

Stricture of the esophagus is rated 80 percent disabling when 
it permits passage of liquids only, with marked impairment of 
general health.  A 50 percent rating is appropriate when the 
disability is characterized as severe, permitting passage of 
liquids only.  A 30 percent rating is warranted for moderate 
disability.  38 C.F.R. § 4.114, Diagnostic Code 7203.  


Analysis
The Board is satisfied that all relevant medical evidence has 
been obtained and that the current record reflects the 
current level of disability attributable to the veteran's 
service-connected hiatal hernia.  The veteran argues that her 
symptomatology represents a level of disability more 
accurately described by the rating criteria set out for a 30 
percent rating under Diagnostic Code 7203.  

The Board has considered the medical evidence and the 
veteran's assertions regarding her symptomatology.  In the 
September 1998 VA examination, it was noted that the veteran 
had a loss of primary esophageal peristalsis.  The veteran 
consistently complains of heartburn and regurgitation.  On an 
undated VA Form 21-4142, Authorization and Consent to Release 
Information to the VA, when commenting on the symptoms of her 
hiatal hernia she asserted that she has arm pain.  That  
complaint was not confirmed on medical records, however.  The 
medical evidence of record does not suggest that the veteran 
suffers considerable impairment of health as the result of 
her hiatal hernia.  Accordingly, the criteria for a 30 
percent rating under Diagnostic Code 7346 have not been met.  

There is no evidence to support a conclusion that rating 
higher than 30 percent is warranted, either.  The record 
shows the veteran complains of pain and vomiting, but for the 
most part the record does not support findings of material 
weight loss, hematemesis or melena with moderate anemia, or 
other symptom combinations productive of severe impairment of 
health.  In the absence of such evidence, a rating of more 
than 10 percent under Diagnostic Code 7346 is not supported 
by the record.  

With regard to the veteran's assertion that a higher rating 
is warranted under Diagnostic Code 7203, the Board notes that 
the evidence does not show the veteran is unable to swallow 
anything but liquids, nor is there evidence of either marked 
or severe impairment of general health.  In the absence of 
evidence of such symptomatology, neither a 50 percent nor a 
30 percent rating is appropriate under Diagnostic Code 7203.  


ORDER
Entitlement to a disability rating of more than 10 percent 
for the veteran's service-connected hiatal hernia is  denied. 



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 

